Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/1/2021 has been entered.

Allowable Subject Matter
Claims 1-4, 6-23 and 25-26 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a nanostructure comprising a bottom channel between the bottom section of the gate and the insulator layer, the nanostructure having a thickness along the vertical axis, the thickness less than or equal to one third of the gate length, the thickness of the nanostructure less than the first thickness”. 

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a bottom channel between the bottom section of 

Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a gate over the bottom channel, the gate having a gate length, the gate length is at least three times greater than the bottom thickness; and forming a first channel over the gate, the first channel having a first thickness greater than the bottom thickness”. 

Regarding claim 26. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a bottom channel on the top surface of the insulator layer, the bottom channel having a bottom thickness; forming a first channel over the gate, the first channel having a first thickness greater than the bottom thickness”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826